Case 16-70168-hdh13 Doc 29 Filed 05/31/19                 Entered 05/31/19 10:33:49           Page 1 of 1



Robert B. Wilson
Chapter 13 Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806) 748-1980 Phone
(806) 748-1956 Fax

                           IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                    WICHITA FALLS DIVISION

IN RE:                                                                                          Chapter 13
JIMMY DEAN ANDREWS
                                                                                       Case No: 16-70168

    Debtor                                                                            Dated: May 31, 2019


  TRUSTEE'S CERTIFICATION OF RECEIPT AND DISBURSEMENT OF FINAL CHAPTER 13 PLAN
                                     PAYMENT

     The Standing Chapter 13 Trustee, hereby certifies that the Trustee has received and disbursed the
final Chapter 13 plan payment required by the Order Confirming Chapter 13 Plan or any subsequent
superseding order entered thereafter in the above number case. If the Debtor is eligible for discharge, the
Debtor must file within twenty-one (21) days hereof the Debtor's Certification and Motion for entry of
Chapter 13 Discharge pursuant to Il U.S.C. 1328(a).


                                                                /s/ Robert B. Wilson
Dated: May 31, 2019                                             Robert B. Wilson, Chapter 13 Trustee


                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing TRUSTEE'S CERTIFICATION OF RECEIPT
AND DISBURSEMENT OF FINAL CHAPTER 13 PLAN PAYMENT was served on the following parties
electronically or at the addresses listed below by U.S. First Class mail on May 31, 2019.
GREGORY A ROSS, 4245 KEMP BLVD STE 308, WICHITA FALLS, TX 76308
JIMMY DEAN ANDREWS, PO Box 43, Holliday, TX 76366
LINEBARGER GOGGAN BLAIR & SAMPSON LLP, 2777 N STEMMONS FREEWAY SUITE 1000, DALLAS, TX 75207
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242



                                                                /s/ Robert B. Wilson
Dated: May 31, 2019                                             Robert B. Wilson, Chapter 13 Trustee
